Citation Nr: 9903713	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-14 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.

This appeal arises from an April 1995 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to special monthly pension.

By a VA Form 23-22 dated in November 1973, the veteran 
appointed The American Legion as his representative and 
throughout this appellate process that national organization 
has represented the veteran.  The RO has sent copies of all 
pertinent actions to that organization in the course of the 
appeal.  However, it appears that the veteran's VA Form 1-9 
was submitted through the office of the Texas Veterans 
Commission and the VA Form 1-646 was submitted by a 
representative of that organization.  Because the record 
clearly shows that the veteran appointed The American Legion 
as his representative and that such organization has 
represented him throughout this appellate process, including 
submitting the December 1998 Written Brief Presentation, the 
Board finds that the veteran's only representative is The 
American Legion, see generally 38 C.F.R. § 20.601 (1998), and 
additional development in this regard is not warranted.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained. 

2.  The veteran provides for his own self care, leaves home 
on a daily basis in order to walk, and is able to protect 
himself from the hazards of his daily environment.

3.  The veteran does not have a single permanent disability 
rated as 100 percent disabling and is not confined to his 
home or immediate premises by reason of his disabilities.



CONCLUSION OF LAW

The criteria required for entitlement to special monthly 
pension by reason of being in need of regular aid and 
attendance or on account of being housebound have not been 
met.  38 U.S.C.A. §§ 1502, 5107 (West 1991);  
38 C.F.R. §§ 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to special monthly pension 
benefits.  Review of the record indicates that the veteran 
has submitted a well-grounded claim.  The Department of 
Veterans Affairs (VA), therefore, has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  After reviewing the pertinent 
evidence of record, the Board is satisfied that the pertinent 
evidence has been adequately developed and received for an 
equitable disposition of the veteran's appeal.  Id. 

Section 1521 of title 38, United States Code, provides that 
each veteran of a period of war who meets the service 
requirements of this section and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct shall receive VA pension.  
Section 1521 also provides for an increased rate of pension, 
in the form of special monthly pension, when an otherwise 
eligible veteran is in need of regular aid and attendance or 
has a disability rated as permanent and total and has an 
additional disability or disabilities rated at 60 percent, or 
is permanently housebound.  See 38 U.S.C.A. § 1521; Turco v. 
Brown, 9 Vet. App. 222 (1996).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  A veteran will be considered 
in need of regular aid and attendance if he (1) is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(b) and 
(c).

38 C.F.R. § 3.352(a) provides that the following basic 
criteria will be accorded consideration in determining the 
need for regular aid and attendance: the inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); the inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; and the 
inability to attend to the wants of nature; or the 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  In 
addition, being "bedridden" will be a proper basis for the 
determination.  "Bedridden" will be that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  However, it is noted that the fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated in the foregoing paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

Upon review of the pertinent evidence of record, the Board 
concludes that the veteran cannot establish entitlement to 
aid and attendance benefits.  The record shows that in May 
and September 1973, the veteran underwent a foraminotomy and 
laminectomy of L4-5 of the right side and lumbar laminectomy 
and excision of disc L4-5 and L5-S1 and lumbar myelogram.  
The record also shows that postoperatively in September 1973, 
increased blood sugar and glucose urea was detected.  After 
considering the foregoing, in October 1973, the RO granted 
entitlement to pension benefits.  

In April 1995, the veteran's March 1995 informal claim for 
entitlement to special monthly pension, was received.  The 
pertinent evidence of record thereafter consists of VA 
outpatient treatment reports from January 1992 to November 
1996, showing that the veteran received follow-up treatment 
for various disorders, including shortness of breath and 
chest pain, diabetes mellitus, dermatitis, status post below-
the-knee amputation, hypertension and refractive error of the 
eyes.  The treatment reports record impressions of diabetes 
mellitus II, arteriosclerotic cardiovascular disease, left 
ventricular hypertrophy, and degenerative joint disease.  

At VA examination in November 1996, the veteran was evaluated 
for aid and attendance and housebound status benefits.  
During the interview, the veteran stated that he had a tenth 
grade education and had worked as a ranchhand, deliveryman, 
and taxi driver.  He had not worked since 1969.  The veteran 
stated that he lived with a friend and his daily routine 
consisted of watching television, reading the newspaper, and 
walking 4-5 blocks, although he had to stop and rest several 
times.  The veteran added, he has not been lost and could not 
drive because of the amputation below the knee.  He could 
feed himself and dress himself even though he needed 
assistance to get into the tub.  He denied having any urinary 
or fecal incontinence.  A home health care person came three 
times a week for two hours to clean the apartment and laundry 
and go grocery shopping.  The veteran also attempted to cook 
for himself.  The veteran complained of experiencing 
residuals from his insulin-dependent diabetes mellitus, 
hypertension, below-the-knee amputation on the right, and low 
back pain.  He stated that he had difficulty ambulating due 
to the amputation of the leg and chronic nonradiating back 
pain.  He also complained of numbness of the left leg.  The 
examiner noted that the veteran probably has claudication 
because he had to rest several times when he walked outside, 
but difficulty with cramps of the calf was not expressed.  
The veteran also incurred occasional headaches, but denied 
any dizziness or memory loss. 

On physical examination, the blood pressure reading was 
170/86 after taking morning medication.  Examination of the 
ear, nose and throat, heart, and lungs was normal.  The 
veteran wore bifocal glasses.  Examination of the extremities 
showed that the veteran had a below-the-knee amputation on 
the right and wore a prosthesis.  Evidence of peripheral 
edema and bruits was not detected, but a decreased femoral 
pulse, bilaterally was detected.  On the left, the examiner 
could not palpate pulses of the left foot but the foot was 
not cold.  Regarding the back, a well-healed incisional scar 
of the lumbosacral region was noted along with difficulty 
bending because of the prosthesis.  Bilateral straight leg 
raising was to 45 degrees.  Neurological examination was 
essentially normal.  The examiner noted that the veteran 
needed assistance getting onto the examining table, but he 
was able to undress and dress himself.  The diagnoses were 
insulin-dependent diabetes mellitus; right below-the-knee 
amputation; chronic lower back pain status post lumbar 
laminectomy/diskectomy; hypertension; advanced age; and 
status post bilateral cataractectomy.  Concerning aid and 
attendance and housebound status, the examiner stated that 
the veteran does need some assistance with daily tasks.  
However, he is not housebound.  

As demonstrated above, there is no evidence of record showing 
that the veteran is blind or so nearly blind as to have a 
corrected visual acuity of 5/200 or less, or that he is 
confined to a nursing home as a result of mental or physical 
incapacity.  The clinical data shows that the veteran wears 
bifocals and that he lives at home.  The Board recognizes the 
examiner's comments which maintain that the veteran needed 
assistance with daily tasks and recognizes that a health care 
person visits about three times a week for two hours to 
clean, do laundry, and buy groceries.  However, after 
considering the veteran's overall clinical picture and 
applicable law and regulation, the Board also finds that 
entitlement to aid and attendance benefits under Section 
3.352 has not been established.  The evidence fails to show 
that the veteran is so helpless as to need regular aid and 
attendance.  The veteran can clean and dress, attend to the 
wants of nature, and avoid the hazards and dangers in his 
daily environment.  The evidence also does not show that he 
needs assistance to frequently adjust any prosthetic or 
orthopedic appliance or that because of his disabilities he 
is unable to feed himself.  In addition, the veteran is not 
bedridden.  The veteran provides for his own self care except 
for assistance with getting out of the tub, leaves home on a 
daily basis and goes for walks.  He has never been lost, and 
he tries to cook for himself.  There is no evidence of record 
indicating that the veteran is not able to protect himself 
him from the hazards of his daily environment.  Based on the 
aforementioned, the Board concludes that the evidence of 
record does not establish that entitlement to special monthly 
pension for regular aid and attendance is warranted.  Turco 
v. Brown, 9 Vet. App. 222, 224; 38 C.F.R. § 3.352(a).

Where a veteran does not qualify for increased pension based 
on a need for regular aid and attendance, an increase in the 
rate of pension may be authorized where the veteran has 
certain additional severe disabilities or is permanently 
housebound.  38 C.F.R. § 3.351(d).  The veteran is considered 
housebound if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, excluding unemployability under Section 
4.17, the veteran has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or is "permanently housebound" by reason of 
disability or disabilities.  The "permanently housebound" 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
Id.

The veteran's disabilities are as follows: herniated nucleus 
pulposus L4-5 and L5-S1, postoperative, and stenosis of 
intervertebral foramina L4-5, right postoperative evaluated 
at 60 percent; right below the knee amputation, evaluated at 
40 percent; diabetes mellitus, evaluated at 40 percent; and 
hypertension evaluated at 10 percent.  The combined 
disability rating is 90 percent.

In this case, the evidence does not show that the appellant 
is entitled to special monthly pension on account of being 
housebound.  As indicated above, the veteran fails to meet 
the necessary percentage requirements.  The veteran does not 
have a single permanent disability rated at 100 percent 
disabling under the Schedule for Rating Disabilities, or 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent.  As such, the 
veteran does not meet the applicable percentage requirement 
in order to establish entitlement to special monthly 
benefits.  Here, the veteran's herniated nucleus pulposus L4-
5 and L5-S1, postoperative, and stenosis of intervertebral 
foramina L4-5, right postoperative is rated at 60% disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (1998), 
the highest rating that may be assigned under this Diagnostic 
Code.  A 100% rating for a spinal disorder is appropriate 
under the Schedule only where there has been vertebral 
fracture (residuals of which are manifested by cord 
involvement, the need to be bedridden, or by the need to wear 
long leg braces) (38 C.F.R. § 4.71a, DC 5285 (1998)), or an 
unfavorable complete bony fixation of the spine (38 C.F.R. § 
4.71a, DC 5286 (1998)).  Since there is no evidence in the 
record to indicate that the veteran has vertebral fracture of 
the spine or an unfavorable complete bony fixation of the 
spine, there is no basis upon which a 100% rating could be 
assigned under the Schedule.  Turco v. Brown, 9 Vet. App. at 
225; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5293, 5285, 
5286.  

In addition to the foregoing, the evidence of record fails to 
show that the veteran is "permanently housebound" by reason 
of disability or disabilities.  To the contrary, the evidence 
clearly shows that the veteran is not substantially confined 
to his dwelling or immediate premises, and he is not 
institutionalized.  As discussed above, the veteran leaves 
home on a daily basis for walks and recent clinical findings 
do not show evidence of physical impairment that would 
substantially confine the veteran to his immediate premises.  
In light of the foregoing, the Board finds that in this case 
entitlement to special monthly pension for being housebound 
also is not warranted.  Turco, supra; 38 C.F.R. 
§ 3.351(d)(1), (2).

In this case, the Board emphasizes that the examiner's 
comments which maintain that the veteran needs assistance 
with daily tasks and that a health care person visits about 
three times a week for two hours to clean, do laundry, and 
buy groceries, are recognized.  Nevertheless, the evidence of 
record and pertinent law and regulations fails to show that 
the veteran's disability picture meets the criteria required 
to establish entitlement to special monthly pension benefits.  
There is no indication of record that the veteran is blind or 
nearly blind, and the record clearly shows that he is not 
confined to a nursing home and does not require the 
assistance of a personal attendant with eating, bathing, or 
clothing.  Further, the record does not establish that the 
veteran is permanently housebound by his disabilities.  As 
such, despite the aforementioned contention and factual 
situation, the Board finds that the evidence is against the 
veteran's claim and not in equipoise.  The veteran's appeal 
must be denied.  38 U.S.C.A. §§ 1502, 5107; 
38 C.F.R. §§ 3.351, 3.352.


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance, or for being housebound, is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

